DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 10/19/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/29/2022 and 2/11/2021 and 2/11/2021 and 2/11/2021 and 2/11/2021 and 2/11/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Objections
3.   Claims 11-18 are objected to because of the following informalities:  “computer program code” , it should be” nontransitory computer storage medium” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19 and 20 are rejected under 35 U.S.C.  112 second paragraph using indefinite phrase.
Regarding claim 19, using phrase “computer-executable program code instructions stored therein” and “program code instructions configured to generate a user interface”. Using this phrase claim makes indefinite computer executable program code.  It makes claim indefinite. Claim should use phrase nontransitory computer readable storage medium. 
Claim 20 depends on claim 19, therefore inherently claim make indefinite.  

Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al (2009/0112626 A1) in view of Conti et al (2014/0249833 A1).
Regarding claim 1, Talbot et al discloses  (refer to figures 1- 3) a method  (100) comprising: automatically receiving one or more items of clinical information (paragraph 0088) , corresponding to one or more respective patients (104) (paragraph 0035), from a plurality of different sources ;detecting an indication of a comparison indicating whether one or more medications identified in the clinical information were utilized by the patients as prescribed by at least one health care provider; and generating, via a processor (316) ,  the statuses are designated in response to determining that one or more respective items of the clinical information is newly received from one of the different sources or based in part on the comparison indicating whether the medications were utilized by the patients as prescribed (paragraph 0046) . 
Talbot et al discloses all of the claimed except a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications.
Conti et al discloses a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications (paragraph 0013 and paragraph 0014 and paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications in to the Talbot et al  a method for the purpose of  an efficient and reliable mechanism for enabling navigation between activities in health care data to facilitate management as taught by  Conti et al (paragraph 0006).
Regarding claim 2, combination of Talbot et al in view of Conti et al discloses wherein the indication comprises detection of input by a user indicating whether the patients utilized the medications as prescribed (paragraph 0046).  
Regarding claim 3, combination of Talbot et al in view of Conti et al discloses wherein prior to generating the user interface, the method further comprises: detecting input of one or more items of clinical data corresponding to one or more of the patients, the input being specified by a user, and wherein generating the user interface further comprises additional visible indicia indicating the input of the items of the clinical data specified by the user, at least one of the items of clinical data comprises medication information corresponding to at least one of the patients.  
Regarding claim 4, combination of Talbot et al in view of Conti et al discloses further comprising: designating at least one of the statuses as validated in response to detection of an indication specifying that a corresponding medication was utilized by a respective patient as prescribed.  
Regarding claim 5, combination of Talbot et al in view of Conti et al discloses further comprising:  designating at least one of the statuses as being in review in response to detection of an indication specifying that a corresponding medication was not utilized by a respective patient as prescribed or for a reason that a user desires to review the corresponding medication.  
Regarding claim 6, combination of Talbot et al in view of Conti et al discloses further comprising: designating at least one of the statuses for review in response to detecting that a corresponding item of the clinical information is newly received from the different source, the status designated for review denotes that a medication indicated in the clinical information was not previously reviewed by a user.  
Regarding claim 9, further comprising: changing at least one of the statuses in response to detection of another indication specifying that a respective medication is subsequently utilized by a corresponding patient different from a prior usage of the respective medication by the patient in comparison to usage of the respective medication as prescribed by the health care provider.  
Regarding claim 10, Talbot et al discloses  (refer to figures 1- 3) the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: automatically receive one or more items of clinical information, corresponding to one or more respective patients, from a plurality of different sources; detect an indication of a comparison indicating whether one or more medications identified in the clinical information were utilized by the patients as prescribed by at least one health care provider; and  generate a user interface comprising, the statuses are designated in response to determining that one or more respective items of the clinical information is newly received from one of the different sources or based in part on the comparison indicating whether the medications were utilized by the patients as prescribed.  (paragraph 0046) . 
Talbot et al discloses all of the claimed except a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications.
Conti et al discloses a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications (paragraph 0013 and paragraph 0014 and paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a user interface comprising visible indicia indicating corresponding medications prescribed to respective patients and respective statuses of the corresponding medications in to the Talbot et al  a method for the purpose of  an efficient and reliable mechanism for enabling navigation between activities in health care data to facilitate management as taught by  Conti et al (paragraph 0006).
Regarding claim 11, combination of Talbot et al in view of Conti et al discloses wherein the memory and configured to, with the processor, cause the apparatus to: detect the indication by detection of input by a user indicating whether the patients utilized the medications as prescribed.  
Regarding claim 12, combination of Talbot et al in view of Conti et al discloses wherein prior to generate the user interface, the memory and the processor (316), cause the apparatus to: detect input of one or more items of clinical data corresponding to one or more of the patients, the input being specified by a user; and generate the user interface by including additional visible indicia in the user interface indicating the input of the items of the clinical data specified by the user, at least one of the items of clinical data comprises medication information corresponding to at least one of the patients.  
Regarding claim 13, combination of Talbot et al in view of Conti et al discloses wherein the memory and further configured to, with the processor (316), cause the apparatus to: designate at least one of the statuses as validated in response to detection of an indication specifying that a corresponding medication was utilized by a respective patient as prescribed.  
Regarding claim 14, combination of Talbot et al in view of Conti et al discloses wherein the memory and  further configured to, with the processor (316), cause the apparatus to: designate at least one of the statuses as being in review in response to detection of an indication specifying that a corresponding medication was not utilized by a respective patient as prescribed or for a reason that a user desires to review the corresponding medication.   
Regarding claim 15, combination of Talbot et al in view of Conti et al discloses configured to, with the processor (316), cause the apparatus to: designate at least one of the statuses for review in response to detecting that a corresponding item of the clinical information is newly received from the different source, the status designated for review denotes that a medication indicated in the clinical information was not previously reviewed by a user.  
Regarding claim 18, combination of Talbot et al in view of Conti et al discloses wherein the memory and the processor (316), cause the apparatus to: change at least one of the statuses in response to detection of another indication specifying that a respective medication is subsequently utilized by a corresponding patient different from a prior usage of the respective medication by the patient in comparison to usage of the respective medication as prescribed by the health care provider.  
Claim(s) 7, 8 ,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al (2009/0112626 A1) in view of Conti et al (2014/0249833 A1) further in view of Whelchel et al (2010/0198619 A1).
Regarding claim 7, depends on claim 1 and claim 8 depends on claim 7, Talbot et Al in view of Conti et al discloses all of the claimed limitations except further comprising: generating additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed.  
 Whelchel et al discloses generating additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed (paragraph 0027-0031).  
It would have been obvious to one of ordinary skill in the art at the the time of invention was made to provide teaching of additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed in to the Talbot et Al in view of Conti et al method for the purpose of  health care professional with an easy and efficient mechanism as taught by Whelchel et al  (paragraph 0006).
Regarding claim 16, depends on claim 10 and claim 17 depends on claim 16,Talbot et Al in view of Conti et al discloses all of the claimed limitations except further comprising: generating additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed.  
 Whelchel et al discloses generating additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed (paragraph 0027-0031).  
It would have been obvious to one of ordinary skill in the art at the the time of invention was made to provide teaching of additional visible indicia in the user interface denoting that at least one of the medications needs review in response to detection of an indication specifying that a respective medication was not utilized by a patient as prescribed in to the Talbot et Al in view of Conti et al method for the purpose of  health care professional with an easy and efficient mechanism as taught by Whelchel et al  (paragraph 0006).
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/22/2022